             Case 1:19-cr-00173-LMB Document 14 Filed 04/01/19 Page 1 of 1 PageID# 41
                                   UNITED STATES DISTRICT COUR
                                   EASTERN DISTRICT OF VIRGINIA
                                         ALEXANDRIA DIVISION

                                                    MAGISTRATE JUDGE; THERESA CARRROLL BUCHANAN


    UNITED STATES OF AMERICA                           HEARING:_?h/d ri CASE #:_l3nCT26_
               -VS-                                    DATE:                     _TIME: ^'00 pm
                                                       TYPE: FTR RECORDER         DEPUTY CLERK: T. FITZGERALD



COUNSEL FOR THE UNITED STATES^.

COUNSEL FOR THE DEFENDANT;


INTERPRETER;                                                   LANGUAGE:



{ )( )DEFENDANT APPEARED: (          )WITH COUNSEL         (         )WITHOUT COUNSEL
(     )DEFT. INFORMED OF RIGHTS, CHARGES, PENALTIES and/or VIOLATIONS

(     )COURT TO APPOINT COUNSEL                                (      )DFT. TO RETAIN COUNSEL

( X }GVT. CALL WITNESS & ADDUCES EVIDENCE
( X lEXHBITft          \            ADMITTED
      )PROBABLE CAUSE: FOUND(X )/NOT FOUND { )
(     )PRELIMINARY HEARING WAIVED

{ X )MATTER CONTINUED FOR FURTHER PROCEEDINGS BEFORE THE GRAND JURY
{      ) DEFT. ADMITS VIOLATION(      )DFT. DENIES VIOLATION (          )COURT FINDS DFT. IN VIOLATION
                                                               pa/-T Q-P Itpr -teti/iAoirM J;                       ^
7t
 CONDITIONS OF RELEASE:
                                   EJON T-
                                    -
                                                                            Of)pC. USA
{S            ) UNSECURED {$            )^CURED{ )PTS(                PARTY(      )TRAVEL RESTRfCTED •
(. )APPROVED RESIDENCE(      )SATT(    )PAY COSTS                  , ELECTRONIC MONITORING(       ) MENTAL HEALTH
TEST/TREAT(    )ROL(    ) NOT DRIVE(  ) FIREARM {                  PASSPORT!     )AVOID CONTACT
{    )ALCOHOL & DRUG USE {   ) EMPLOYMENT

     X )DEFENDANT REMANDED TO THE CUSTODY OF THE U.S. MARSHALS w/o BokA
        I DEFENDANT CONTINUED ON SAME CONDITIONS OF PROBAJ ION

 NEXT COURT APPEARANCE:                        at                      Before.
                                                JURY       [M.EA      )SENT!       PBV         SRV        R5
(     )DH{     )PH(   )STATUS      ) TRIAL
